Citation Nr: 0313629	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for blood in the urine, 
including hematuria, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for chest pain with 
shortness of breath, and a heart murmur, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain of the 
wrist and knees, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for ear pain, to 
include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
August 1993.  

This matter arises before the Board of Veterans Appeals' 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  During the course of this appeal, the 
veteran's claims file was transferred to the VA regional 
offices in Philadelphia, Pennsylvania; Nashville, Tennessee; 
and Waco, Texas.  In October 2000, the veteran's claims file 
was transferred to the RO in Huntington, West Virginia. 

In March 2003, the veteran's representative requested that 
the claims file be transferred to the VARO in Waco, Texas.  
This matter is referred to the RO for appropriate action.  


REMAND

A review of the record reflects that on the VA Form 9, dated 
in February 1996, the veteran requested that she be accorded 
a hearing before a member of the Board (now Veterans Law 
Judge) at a local VA Office, regarding her issues on appeal.  
The veteran's hearing was scheduled for a date in March 2003, 
at the Huntington, West Virginia (RO), and she was notified 
of this by letter from the RO.

In a March 2003 statement from the veteran's representative 
it was noted that the veteran had moved to Texas, wished her 
travel board hearing cancelled.  The representative reported 
that the veteran was not withdrawing her appeal.

In an April 2003 letter the Board asked the veteran to 
clarify whether she wished a hearing and if she did, the type 
of hearing.  She was informed that if the veteran did not 
respond within 30 days from the date of the letter, the Board 
would assume that she still wanted a hearing before a 
Veterans Law Judge at the RO.  No reply has been received 
from the veteran within the requested 30-day period.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at the 
Waco, Texas RO, in accordance with the 
docket number of her appeal.

Thereafter, if otherwise in order, the case should be 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order. The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



